Exhibit So Act® Network Announces Participation As Advertising Sponsor In “Recreating A Legend” Music Reality Television Show So Act® Logo, website and companion message to be promoted globally on MTV and other networks throughout 2010 to a viewing audience of 240 million households On 7:00 am EDT, Tuesday January 12, 2010 HOUSTON, Texas(GLOBE NEWSWIRE) So Act Network, Inc. (OTCBB:SOAN) announced today that it has signed an agreement with Creative Licensing Inc. as a “Sponsored By” Status participant for Season One of the Music Reality Television Show “Recreating A Legend.” "This is a mammoth deal for So Act, which will create giant awareness globally for the change agents and thought leaders in our network” said Greg Halpern, So Act President. “Creative Licensing is re-inventing the music reality television show genre in a way that provides much greater opportunity for a much larger audience than other existing formats." “The social networking and interactivity of the internet is of great importance to the Recreating A Legend Series,” said Roy Sciacca, Creative Licensing’s CEO. “The relationship between our companies will ignite and enhance our public identities as we blaze a new trail together. “Recreating a Legend” is a music reality television show for global broadcast in corresponding languages. Season One features the legendary, multiple Grammy award winning super group the Miami Sound Machine, as they search for the one worthy female performer to accept the passing of the torch from legendary lead vocalist Gloria Estefan. From a global pool of 16 premier performers, the worldwide audience will cast the deciding votes to help select the next international sensation, live and online. The “Recreating a Legend” show combines all the powerful elements of the decade’s most popular reality show formats to create a vision that dives into the depth of the human spirit's effort to rise to the heights of super stardom. Recreating a Legend is a music based reality show that spans North, South, and Central America, Europe, and Asia, in its search for premium unsigned talent. The show will incorporate new CD releases, the launch of multiple World Tour Concert Events, unprecedented internet integration, and the Audition on the Net contest promotion, as well as worldwide merchandising campaigns. Sixteen (16) contestants from across the globe, via live auditions and exclusive internet opportunities, will come together to compete for “World Stardom”. Contestants will be chosen to participate in regional network competitions, presented in corresponding languages, for a chance to join the Super Group “the Sound Machine” for their new CD and world tour. “Recreating a Legend The international” is a reality show for the entire global audience, a world cup style competition for the viewing audience to join the Super Group “the Sound Machine” and claim the throne as the reigning Queen of Pop. The final member will be chosen from global auditions and unique internet participants selected from, and by, the global audience. Under the agreement from January 2010 to December 2010 So Act’s logo, URL, and companion message will appear on programming of “Recreating a Legend” Season One, in Creative Licensing’s “Sponsored By” status, within all venues and mediums, including - WORLD PRESS CONFERENCE: So Act Signage, So Act Key Speaker, Live Music Segment provided by So Act AUDITIONS:
